Banke, Judge.
The defendant appeals his convictions on three counts of mutiny in a penal institution. Held:
1. There is no indication that any of the prospective jurors had formed fixed opinions as to the defendant’s guilt or innocence; and, consequently, the trial court did not abuse its discretion in denying the defendant’s motion for change in venue. See Coleman v. State, 237 Ga. 84, 90 (226 SE2d 911) (1976); Baker v. State, 245 Ga. 657, 659 (2) (266 SE2d 477) (1980).
2. The evidence was sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307, 310 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).
*830Decided October 12, 1982
John G. Branan, for appellant.
Dupont Cheney, District Attorney, Michael J. Bowers, Attorney General, Roberts. Stubbs II, Executive Assistant Attorney General, John C. Walden, Marion O. Gordon, Senior Assistant Attorneys General, W. Davis Hewitt, Assistant Attorney General, for appellee.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.